JUDGMENT

                                   Court of Appeals
                               First District of Texas
                                    NO. 01-14-00578-CR

                                HOMERO YADO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

     Appeal from the 177th District Court of Harris County. (Tr. Ct. No. 1397026).

         This case is an appeal from the final judgment signed by the trial court on August 6,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court lacked subject-matter jurisdiction over the
case. Accordingly, the Court vacates the trial court’s judgment and dismisses the case.

         The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.

Panel consists of Justices Keyes, Bland, and Massengale. Opinion delivered by Justice
Bland.